DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the arguments filed on 06/10/2022. Claims 1 and 14 have been amended, and no claims have been added or cancelled. Thus, claims 1-15 are presently pending in the application.

Response to Arguments
Applicant’s arguments and amendments with respect to the rejection of the claims have been fully considered and are persuasive.  Applicant’s amendments to claims 1 and 14 overcome the embodiment of Figs.1-6 in Karlsson. However, the embodiment of Figs.7-12 discloses the amendments to the claims. Karlsson (Fig.7) discloses a distal part of the sleeve 91 that extends beyond the distal end of needle attachment member 88 (tip) (discussed below). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-11, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2012/0041368); in view of Wyrick (WO 199531235).
Regarding Claim 1, Karlsson discloses a passive safety device comprising: an inner needle shield (resilient means (116); Fig.7) having a proximal end (end away from the patient), said proximal end being configured to be sealed to a tip (needle attachment member (88)) of an injection device (Fig.7), a distal portion (end towards the patient), and an energy storage portion (body of the resilient means (116) between the distal and proximal ends) configured to accumulate energy as the passive safety device passes from the pre-use position (initial position; Fig.7) to the injection position (Fig.11) and to release energy as the passive safety device passes from the injection position (Fig.11) to a safety position (initial position; after completed injection and withdrawal from injection site as seen in Fig.12) (parags. [0071]-[0072]), a sleeve (tubular rotatable sleeve (91); Fig.7) surrounding at least the proximal end of the inner needle shield (the sleeve (91) surrounds the proximal end (end away from the patient) of the resilient means (116) as seen in Fig.7), an outer needle shield (tubular needle shield (112)) having a proximal end (end away from the patient) slidably attached to the sleeve so that the outer needle shield is movable relative to the sleeve (parag. [0051]), a lock (protrusion (120) and recess (104)) configured to lock the outer needle shield (112) when the passive safety device reaches the safety position (initial position; after completed injection and withdrawal from injection site as seen in Fig.12) (parag. [0054]), and wherein the inner needle shield (116) is configured to move the outer needle shield (112) distally as the energy storage portion releases its stored energy (parag. [0072]), and wherein the sleeve (91) comprises a distal part (see below) that extends beyond the tip (88) of the injection device (the distal part (see below) of the tubular rotatable sleeve (91) extends beyond the distal end of the needle attachment member (88) as seen in Figs.7-8), said distal part (see below) defining a lateral containment wall (see below) surrounding at least a part of the energy storage portion of the inner needle shield (Figs.7 and 11-12) .
Karlsson does not appear to disclose a distal portion being configured to be pricked by a needle in a pre-use position of the passive safety device and pierced by the needle in an injection position of the passive safety device.
Wyrick teaches it was known in the art to have an end section (145; Fig.5) configured to be pricked by needle (32) in a pre-use position (Fig.5) (The protective sheath 142 has an end section 145 into which the end of needle 32 is inserted to seal and protect the sharpened needle end; page 15, lines 13-14) and pierced by the needle (32) in an injection position (Fig.6). The end sleeve (145) of Wyrick is fully capable of being modified at the distal end of the resilient means (116) of Karlsson between the end wall (114) and the resilient means (116).It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Wyrick to have a distal portion being pricked by a needle in a pre-use position and pierced by the needle in an injection position in order to protect the sharpened needle end (page 15, lines 13-14).






    PNG
    media_image1.png
    538
    659
    media_image1.png
    Greyscale










Regarding Claim 2, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the outer needle shield (112) comprises a tubular intermediate portion surrounding the inner needle shield (116) (Fig.7).
Regarding Claim 3, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the outer needle shield (112) comprises a distal end (end wall (114)) configured to exert a proximal pressure (pressure away from patient) on the distal portion of the inner needle shield (see above) (the end wall (114) exerts a pressure on the distal portion of the spring (116) when the needle shield (112) is pressed against the injection site to compress the spring (116)) (parag. [0071]) (Fig.11).
Regarding Claim 4, Karlsson as modified discloses the passive safety device according to claim 3, and further discloses wherein the distal end (114) of the outer needle shield (112) defines an opening (central opening (117)) configured to allow passage of the needle (90) (Fig.11) after the needle pierces the distal portion (end section (145) of Wyrick) of the inner needle shield (the needle (90) is fully capable of passing through the central opening (117) after the needle penetrates the end section (145) of modified Karlsson, since the needle (32) of Wyrick passes through aperture (44) after piercing the end section (145) as seen in Fig.6 of Wyrick).
Regarding Claim 5, Karlsson as modified discloses the passive safety device according to claim 3, and further discloses wherein the distal end (114) of the outer needle shield (112) leans against the distal portion (end towards the patient) of the inner needle shield (parag. [0071]) (Fig.11).
Regarding Claim 6, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the inner needle shield (116) comprises a resiliently deformable material (the compression spring (116) is resilient) (parag. [0069]).
Regarding Claim 9, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the energy storage portion (portion between the proximal and distal ends of the spring (116)) of the inner needle shield is axially compressible (Fig.11).
Regarding Claim 10, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the energy storage portion (portion between the proximal and distal ends of the spring (116)) of the inner needle shield is configured to form at least one fold when the distal portion is moved proximally (Fig.11).
Regarding Claim 11, Karlsson as modified discloses the passive safety device according to claim 1, and further discloses wherein the energy storage portion (portion between the proximal and distal ends of the spring (116)) of the inner needle shield is tubular and defines an internal cavity (Fig.7).
Regarding Claim 14, Karlsson as modified discloses an injection device comprising a barrel (tubular hub (80)) comprising a distal tip (annular wall (84)), a needle (90) supported by the distal tip of the barrel (Fig.12), and a passive safety device (resilient means (116), sleeve (91), and needle shield (112)) mounted onto the distal tip (84) of the barrel (80) (parags. [0068]-[0069]) (Fig.7), comprising: an inner needle shield (116) having a proximal end (end away from the patient), said proximal end being configured to be sealed to a tip (88) of an injection device (Fig,7), a distal portion(end towards the patient), and an energy storage portion (body of the resilient means (116) between the distal and proximal ends) configured to accumulate energy as the passive safety device passes from the pre-use position (Fig.7) to the injection position (Fig.11) and to release energy as the passive safety device passes from the injection position (Fig.11) to a safety position (Fig.12) (parags. [0071]-[0072]), a sleeve (91) surrounding at least the proximal end of the inner needle shield (the sleeve (91) surrounds the proximal end (end away from the patient) of the resilient means (116) as seen in Fig.7), an outer needle shield (112)  having a proximal end (end away from the patient) slidably attached to the sleeve so that the outer needle shield is movable relative to the sleeve (parag. [0051]), a lock (120 and 104) configured to lock the outer needle shield (112) when the passive safety device reaches the safety position (Fig.12) (parag. [0051]), and wherein the inner needle shield (116) is configured to move the outer needle shield (112) distally as the energy storage portion releases its stored energy (parag. [0072]), and wherein the sleeve (91) comprises a distal part (see above) that extends beyond the tip (88) of the injection device (the distal part (see above) of the tubular rotatable sleeve (91) extends beyond the distal end of the needle attachment member (88) as seen in Figs.7-8), said distal part (see above) defining a lateral containment wall (see above) surrounding at least a part of the energy storage portion of the inner needle shield (Figs.7 and 11-12).
Karlsson does not appear to disclose a distal portion being configured to be pricked by a needle in a pre-use position of the passive safety device and pierced by the needle in an injection position of the passive safety device.
Wyrick teaches it was known in the art to have an end section (145; Fig.5) configured to be pricked by needle (32) in a pre-use position (Fig.5) (The protective sheath 142 has an end section 145 into which the end of needle 32 is inserted to seal and protect the sharpened needle end; page 15, lines 13-14) and pierced by the needle (32) in an injection position (Fig.6). The end sleeve (145) of Wyrick is fully capable of being modified at the distal end of the resilient means (116) of Karlsson between the end wall (114) and the resilient means (116).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Wyrick to have a distal portion being pricked by a needle in a pre-use position and pierced by the needle in an injection position in order to protect the sharpened needle end (page 15, lines 13-14).
Regarding Claim 15, Karlsson as modified discloses the injection device according to claim 14, and further discloses wherein the proximal end (end away from the patient) of the inner needle shield (116) is sealed to the distal tip (84) of the barrel (parag. [0069]).

Claims 7-8 and 12 rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2012/0041368); in view of Wyrick (WO 199531235 A1) and Benito (US 2017/0361029).
Regarding Claim 7, Karlsson as modified discloses all the limitations of claim 1 above.
Karlsson does not appear to disclose the inner needle shield comprises a material whose hardness is between 10 and 70 shore A.
Benito teaches it was known in the art to have a collapsible needle cover (10; Fig.5a) comprised of a material whose hardness is 70 shore A (parag. [0110], last sentence). The modified resilient mans (116) of Karlsson is fully capable of being substituted by the material from Benito, since both components can compress and return to their initial shape (Figs.7-12 in Karlsson and Figs.1-4 in Benito).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Benito to have an inner needle shield comprising a material whose hardness is between 10 and 70 shore A in order to allow penetration of the pointed tip of the needle and to prevent microbes from passing through the needle cover but to allow steam for sterilization (parag. [0019]).
Regarding Claim 8, Karlsson as modified discloses the passive safety device according to claim 1, and Benito further teaches wherein the inner needle shield comprises rubber (parag. [0110], last sentence).
Regarding Claim 12, Karlsson as modified discloses the passive safety device according to claim 1, and Benito further teaches wherein the inner needle shield (10) is permeable to a sterilization gas (The material of the needle cover is selected to substantially prevent microbes from passing through the needle cover but to allow a sterilant gas, such as steam, to pass through the needle cover; parag. [0019], lines 3-6).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Karlsson (US 2012/0041368); in view of Wyrick (WO 199531235 A1) and Fourt (US 2016/0346483).
Regarding Claim 13, Karlsson as modified discloses all the limitations of claim 1 above.
Karlsson does not appear to disclose the outer needle shield is permeable to a sterilization gas.
Fourt teaches it was known in the art to have a boot (22; Fig.1) permeable to sterilization (The material of boot 22 has no holes such that boot 22 can provide a liquid-tight internal volume when sealing with a syringe support surface. The material of boot 22 may be permeable to sterilizing gases used to sterilize the device needle during manufacture; parag. [0025], lines 11-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Karlsson to incorporate the teachings of Fourt to have an outer needle shield permeable to a sterilization gas in order to prevent contamination.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/T.I./            Examiner, Art Unit 3783                                                                                                                                                                                            




/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783